Gileillan, C. J.,
concurring. Without assenting to, or dissenting from, the reasoning upon which the court bases its decision of the case, I concur in the judgment upon the ground that possession of real estate is notice of only such title, estate, or rights as would justify the possessor in the possession, and is not notice of any claims with respect to the real estate which would not protect the possession. The party is presumed to be rightfully in possession, and *537this possession is evidence that he has a right to the possession ; hut it would not be evidence of any lien, by mortgage or otherwise, or of any other claim not affecting the right of possession, and I do not think it is notice of any class of rights of which it would not be evidence.
The release of the forty acres from the mortgage would not, at the time of the foreclosure, affect the mortgagor’s right to the possession, and was not evidence, and therefore not notice, of the class of rights in which the release then stood.